Citation Nr: 0612018	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for atopic dermatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that increased the evaluation assigned 
for the veteran's service-connected skin disability from 
noncompensable to 10 percent disabling.  The veteran 
continued to express disagreement with the assigned rating.  
This case was before the Board in July 2003 and again in 
September 2004, and was remanded on each occasion to ensure 
due process.  As the requested action has been accomplished, 
the case is again before the Board for appellate 
consideration. 

In its September 2004 decision, the Board denied the 
veteran's claim for service connection for residuals of 
chemical exposure, found that new and material evidence had 
been submitted to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD), and remanded the claim 
for the RO to adjudicate that claim on the merits.  Based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination in July 2005, 
the RO, by rating action dated in August 2005, granted 
service connection for PTSD.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's skin disability 
was manifested by occasional outbreaks, but there is no 
clinical evidence of exudation, constant itching, extensive 
lesions or marked disfigurement.

2.  From August 30, 2002, the veteran's dermatitis affects 
less than 20 percent of the veteran's body, and there has 
been no demonstration by competent clinical evidence of 
required systemic therapy for a total duration of six weeks 
or more during a 12-month period. 


CONCLUSION OF LAW

A rating in excess of 10 percent for atopic dermatitis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code7806 (as in effect before and after 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

A March 2005 letter informed the veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  As such, the 
veteran was informed of the need to provide VA with any 
evidence in his possession pertinent to the appeal.  Although 
the March 2005 letter from the RO to the veteran did not 
include the criteria for an increased rating for the 
veteran's service-connected skin disability, the Board finds 
that this omission was harmless error.  The Board notes that 
the statement of the case dated in April 2002 and the 
supplemental statements of the case dated in April 2004 and 
October 2005 contained the diagnostic criteria for a higher 
rating, as well as the provisions of 38 C.F.R. § 3.159.  The 
Board concludes that this notice satisfied the VCAA notice 
requirements.  See Mayfield; and Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The claim was readjudicated by the RO following the March 
2005 VCAA notice, as reflected in the October 2005 
supplemental statement of the case.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records, and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).

Under the rating codes that became effective on August 30, 
2002, a 30 percent evaluation may be assigned for dermatitis 
or eczema when there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks duration 
during the past 12-month period, a 10 percent evaluation may 
be assigned.  Diagnostic Code 7806.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

The evidence supporting the veteran's claim consists of his 
statements and some medical findings.  A review of the 
record, however, fails to demonstrate that a higher rating is 
warranted.  During the VA examination in January 2001, the 
veteran asserted that he experienced recurring hives several 
times a year.  The examiner concluded that the veteran had 
chronic intermittent urticaria, and that it was partially 
controlled with antihistamine therapy.  The 10 percent rating 
contemplated involvement of an exposed surface or extensive 
area, and the findings support that evaluation.  The clinical 
evidence fails to show the presence of constant itching, 
extensive lesions or marked disfigurement, prior to August 
30, 2002.  

Since the new rating criteria became effective on August 30, 
2002, the veteran has been examined twice by the VA.  The 
Board acknowledges that the February 2003 examination 
demonstrated that the veteran had findings suggestive of 
vitiligo.  He also had chronic erythema on the anterior 
portion of his neck and a fungal hyphae of the nails of the 
right hand.  The examiner commented that the veteran had a 
history of urticaria, and that he had an atopic dermatitis.  
In an addendum to his examination report, the examiner 
commented that the veteran did not have much active 
dermatitis present on the day of the examination.  He 
explained that this was not unusual as it was intermittent in 
nature.  While he stated that the veteran's dermatitis could 
vary between 10 percent or less of the body surface area to 
almost the entire body surface during flares, the examiner 
added that the veteran had no obvious lesions at the time of 
the examination.  

The VA outpatient treatment records show that when the 
veteran was seen in April 2003, he had a ruddy erythema on 
his chest and forehead.  His skin was within normal limits in 
March 2004.  Moreover, following the VA examination in August 
2005, the examiner commented that the percentage of the 
entire body affected was 18 percent.  He added that there was 
no ulceration, exfoliation or crusting.  Additionally, while 
it was noted the veteran had used topical steroids, it was 
indicated that he applied topical medications at home "now 
and then."  Similarly on VA examination in February 2003, it 
was noted he took hydroxazine on an as-needed basis, to which 
he responded nicely.  

The Board concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his skin disability.  
Since there was no objective evidence of constant itching, 
extensive lesions or marked disfigurement prior to August 30, 
2002, less than 20 percent of the veteran's body is currently 
affected, and there has been no demonstration by competent 
clinical evidence of record of intermittent systemic therapy 
required for 6 weeks or more, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for atopic dermatitis under the criteria in 
effect both before and after August 30, 2002.




ORDER

An evaluation in excess of 10 percent for atopic dermatitis 
is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


